Case 2:18-cv-00139-JDL Document 82-6 Filed 09/03/20 Page 1 of 31   PageID #: 857




                              Rule 12(c) Motion 00141
Case 2:18-cv-00139-JDL Document 82-6 Filed 09/03/20 Page 2 of 31   PageID #: 858




                              Rule 12(c) Motion 00142
Case 2:18-cv-00139-JDL Document 82-6 Filed 09/03/20 Page 3 of 31   PageID #: 859




                              Rule 12(c) Motion 00143
Case 2:18-cv-00139-JDL Document 82-6 Filed 09/03/20 Page 4 of 31   PageID #: 860




                              Rule 12(c) Motion 00144
Case 2:18-cv-00139-JDL Document 82-6 Filed 09/03/20 Page 5 of 31   PageID #: 861




                              Rule 12(c) Motion 00145
Case 2:18-cv-00139-JDL Document 82-6 Filed 09/03/20 Page 6 of 31   PageID #: 862




                              Rule 12(c) Motion 00146
Case 2:18-cv-00139-JDL Document 82-6 Filed 09/03/20 Page 7 of 31   PageID #: 863




                              Rule 12(c) Motion 00147
Case 2:18-cv-00139-JDL Document 82-6 Filed 09/03/20 Page 8 of 31   PageID #: 864




                              Rule 12(c) Motion 00148
Case 2:18-cv-00139-JDL Document 82-6 Filed 09/03/20 Page 9 of 31   PageID #: 865




                              Rule 12(c) Motion 00149
Case 2:18-cv-00139-JDL Document 82-6 Filed 09/03/20 Page 10 of 31   PageID #: 866




                              Rule 12(c) Motion 00150
Case 2:18-cv-00139-JDL Document 82-6 Filed 09/03/20 Page 11 of 31   PageID #: 867




                              Rule 12(c) Motion 00151
Case 2:18-cv-00139-JDL Document 82-6 Filed 09/03/20 Page 12 of 31   PageID #: 868




                              Rule 12(c) Motion 00152
Case 2:18-cv-00139-JDL Document 82-6 Filed 09/03/20 Page 13 of 31   PageID #: 869




                              Rule 12(c) Motion 00153
Case 2:18-cv-00139-JDL Document 82-6 Filed 09/03/20 Page 14 of 31   PageID #: 870




                              Rule 12(c) Motion 00154
Case 2:18-cv-00139-JDL Document 82-6 Filed 09/03/20 Page 15 of 31   PageID #: 871




                              Rule 12(c) Motion 00155
Case 2:18-cv-00139-JDL Document 82-6 Filed 09/03/20 Page 16 of 31   PageID #: 872




                              Rule 12(c) Motion 00156
Case 2:18-cv-00139-JDL Document 82-6 Filed 09/03/20 Page 17 of 31   PageID #: 873




                              Rule 12(c) Motion 00157
Case 2:18-cv-00139-JDL Document 82-6 Filed 09/03/20 Page 18 of 31   PageID #: 874




                              Rule 12(c) Motion 00158
Case 2:18-cv-00139-JDL Document 82-6 Filed 09/03/20 Page 19 of 31   PageID #: 875




                              Rule 12(c) Motion 00159
Case 2:18-cv-00139-JDL Document 82-6 Filed 09/03/20 Page 20 of 31   PageID #: 876




                              Rule 12(c) Motion 00160
Case 2:18-cv-00139-JDL Document 82-6 Filed 09/03/20 Page 21 of 31   PageID #: 877




                              Rule 12(c) Motion 00161
Case 2:18-cv-00139-JDL Document 82-6 Filed 09/03/20 Page 22 of 31   PageID #: 878




                              Rule 12(c) Motion 00162
Case 2:18-cv-00139-JDL Document 82-6 Filed 09/03/20 Page 23 of 31   PageID #: 879




                              Rule 12(c) Motion 00163
Case 2:18-cv-00139-JDL Document 82-6 Filed 09/03/20 Page 24 of 31   PageID #: 880




                              Rule 12(c) Motion 00164
Case 2:18-cv-00139-JDL Document 82-6 Filed 09/03/20 Page 25 of 31   PageID #: 881




                              Rule 12(c) Motion 00165
Case 2:18-cv-00139-JDL Document 82-6 Filed 09/03/20 Page 26 of 31   PageID #: 882




                              Rule 12(c) Motion 00166
Case 2:18-cv-00139-JDL Document 82-6 Filed 09/03/20 Page 27 of 31   PageID #: 883




                              Rule 12(c) Motion 00167
Case 2:18-cv-00139-JDL Document 82-6 Filed 09/03/20 Page 28 of 31   PageID #: 884




                              Rule 12(c) Motion 00168
Case 2:18-cv-00139-JDL Document 82-6 Filed 09/03/20 Page 29 of 31   PageID #: 885




                              Rule 12(c) Motion 00169
Case 2:18-cv-00139-JDL Document 82-6 Filed 09/03/20 Page 30 of 31   PageID #: 886




                              Rule 12(c) Motion 00170
Case 2:18-cv-00139-JDL Document 82-6 Filed 09/03/20 Page 31 of 31   PageID #: 887




                              Rule 12(c) Motion 00171
